Fourth Court of Appeals
                                           San Antonio, Texas
                                                  February 5, 2018

                                               No. 04-17-00782-CR

                                               Arthur Lee KIMBEL,
                                                     Appellant

                                                            v.

                                               The STATE of Texas,
                                                     Appellee

                     From the 216th Judicial District Court, Gillespie County, Texas
                                         Trial Court No. 6234
                            Honorable N. Keith Williams, Judge Presiding


                                                   ORDER

        On January 25, 2018, appellant filed a motion requesting an extension of time of thirty
days to file his brief. In his motion, appellant states his brief is due January 26, 2018. Rule 38.6
of the Texas Rules of Appellate Procedure provides that an appellant’s brief is due within thirty
days after the later of: 1) the date the clerk’s record was filed, or (2) the date the reporter’s
record was filed. TEX. R. APP. P. 38.6(a) (emphasis added). At this time, the reporter’s record
has been filed. However, the clerk’s record has not been filed and is not due until February 19,
2018 as stated in our letter to the district clerk of Gillespie County dated January 19, 2018.1
Because the clerk’s record has not been filed, appellant’s brief is not yet due.

        Accordingly, we deem appellant’s motion for an extension of time as MOOT. Appellant
is advised that his brief is due thirty days after the clerk’s record is filed.

         We order the clerk of this court to serve a copy of this order on all counsel and the
district clerk of Gillespie County.



1 On January 19, 2018, this court notified the district clerk of Gillespie County by letter that she is the trial court
clerk responsible for timely filing the clerk’s record in this appeal and the record had not been filed. Our notice
required the trial court clerk to file the record no later than February 19, 2018, unless appellant had failed to pay or
make arrangements to pay the fee for preparing the record and is not entitled to appeal without paying the fee, in
which case the trial court clerk was required to file a notice so advising the court no later than January 29, 2018.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court